DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the CMOS compatible material” recited in claim 14 is confusing and indefinite since it lacks proper antecedent basis from its based claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication by Devlin et al (US 2018/0341090 A1).
Devlin et al teaches a system for controlling an optical amplitude and an optical phase of incident electromagnetic radiation that is comprised of a substrate (glass, Figures 3A, 5 and 6) and a plurality of nanofins serves as a plurality of meta units attached to a top surface of the substrate and configured to convert the incident electromagnetic radiation into a target electromagnetic radiation by modifying both optical amplitude and phase, as a meta-holographic image, (please see the amplitude and phase modulation paragraphs [0095] and [0100]).  
With regard to claims 2 and 3, Devlin et al teaches that the electromagnetic radiation is a circularly polarized electromagnetic radiation of one handedness that may include either a left handed circularly polarized electromagnetic radiation or a right handed circularly polarized electromagnetic radiation, (please see Figure 14, linear polarizer and quarter wave plate may make the light circularly polarized light, and paragraph [0106]).  
With regard to claim 4, as shown in Figure 14, the target electromagnetic radiation is a polarized electromagnetic radiation with a predetermined polarization state.  
With regard to claims 5 and 6, Devlin et al teaches that the plurality of nanofins or plurality of meta units has a different degree of a rotation angle to form a dielectric metasurface, (please see Figures 5 and 6).  Devlin et al teaches that the dielectric metasurface includes the 2) that is a birefringent material, (please see paragraph [0085]).  It is implicitly true that the optical amplitude is altered by modifying a degree of the birefringence, (please see paragraph [0085]).  
With regard to claim 7 and 8, Devlin et al teaches that the optical phase is altered by modifying a degree of rotation or orientation angle of the nanofins or meta-units, (please see paragraph [0085]).  As shown in Figure 6, the rotation or orientation angle is from about 0 degree to 180 degrees.  
With regard to claim 10, Devlin et al teaches that the system generates a two- or three-dimensional holographic image, (please see paragraphs [0083] and [0110]).  
With regard to claim 12, the system is configured to simultaneously alter optical amplitude and the optical phase of electromagnetic radiation at multiple wavelengths (please see Figure 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1) in view of the patent issued to Arbabi et al (PN. 9,995,930).
The system for controlling an optical amplitude and an optical phase taught by Devlin et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 9, this reference does not teach explicitly to include a filter configured to select the target electromagnetic radiation and absorb a non-target electromagnetic radiation.  Arbabi et al in the same field of endeavor teaches to include a filter (160, Figure 19) serves to remove or block wavelengths of the incident light that is different from the design wavelength of the device (100, column 12, lines 9-21).  It would then have been obvious to one skilled in the art to apply the teachings of Arbabi et al to further include a filter that is designed to select the target electromagnetic radiation and to remove or absorb a non-targeted electromagnetic radiation for the benefit to make the system more efficient.

Claims 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1).
The system for controlling an optical amplitude and an optical phase taught by Devlin et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 11, Delvin et al teaches that the amplitude and phase of the electromagnetic radiation may be modified by the plurality of nanofins or meta-units according to the equations as shown in paragraphs [0100], [0101], and [0106]).  It is either implicitly true or obvious to one skilled in the art to independently control the amplitude and phase by the system at optical frequencies.  
. 

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Devlin et al (US 2018/0341090 A1) in view of the patent issued to Arbabi et al (PN. 9,995,930).
Devlin et al teaches a method for controlling an optical amplitude and an optical phase of incident electromagnetic radiation wherein the method is comprised of a step of providing a substrate (glass, Figures 3A, 5 and 6) with a plurality of nanofins, serves as a plurality of meta units attached to a top surface of the substrate, and as step of providing incident electromagnetic radiation on the substrate, wherein the plurality of meta-units is configured to convert the incident electromagnetic radiation into a target electromagnetic radiation by modifying both optical amplitude and phase, as a meta-holographic image, (please see the amplitude and phase modulation paragraphs [0095] and [0100]).  
This reference has met all the limitations of claim.  It however does not include a further step of filtering the target electromagnetic radiation to remove a non-target electromagnetic radiation.  Arbabi et al in the same field of endeavor teaches a step of including a filter (160, Figure 19) serves to remove or block wavelengths of the incident light that is different from the 
With regard to claim 16, Delvin et al teaches that the optical phase and optical amplitude are altered by modifying a geometric parameter, such as the rotation or orientation, of the meta units or nanofins, (please see Figure 6).  
With regard to claims 17 and 18, Delvin et al teaches that the birefringence of the plurality of nanofins or meta units is shaped, (please see paragraph [0074]), that may modify the optical amplitude, (please see paragraphs [0099] to [0101]).  A degree of an orientation angle or rotation (please see Figure 6) of the plurality of meta-units may control the optical phase, (please see paragraph [0106]).  
With regard to claims 19-20, Delvin et al teaches that a two- or three-dimensional holographic image may be generated, (please see Figures 6 and 14, paragraphs [0083] and [0110]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent issued to Capasso et al (PN. 11,092,717) teaches a meta-lens that is comprised of a plurality of meta-units attached on a surface of a substrate, (please see Figures 1A to 1H).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872